Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement

Receipt is acknowledged of the Amendment filed 2/16/2021.


Reasons for Allowance
Claims 1-3 and 5-21 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the prior art, either singly or in combinations, fails to anticipate or render obvious a flexible metal-free antenna system or a process of making an antenna system comprising, among other things: wherein the electrically conductive polymer is a poly(3,4-ethylenedioxythiophene), a substituted poly(3,4-ethylenedioxythiophene), poly(thiophene), a substituted poly(thiophene), poly(pyrrole), a substituted poly(pyrrole), poly(aniline), a substituted poly(aniline), poly(acetylene), poly(p-phenylenevinylene) (PPV), a poly(indole), a substituted poly(indole), a poly(carbazole), a substituted poly(carbazole), a poly(azepine), a (poly)thieno[3,4- b]thiophene, a substituted poly( thieno[3,4-b]thiophene), a poly(dithieno[3,4-b:3',4'- d]thiophene), a poly(thieno[3,4-b]furan), a substituted poly(thieno[3,4-b]furan), a derivative thereof, or the electrically conductive polymer is in the form of a conducting polymer:template polymer comprising units of a conducting monomer wherein the conducting monomer is thiophene, substituted thiophene, 3,4-ethylenedioxythiophene, thieno[3,4-b]thiophene, substituted thieno[3,4-b]thiophene, dithieno[3,4-b:3',4'-d]thiophene, thieno[3,4-b]furan, substituted thieno[3,4-b]furan, bithiophene, substituted bithiophene, pyrrole, substituted pyrrole, phenylene, substituted phenylene, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844